Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 6, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 3 and 6, it is unclear if the chemical additives beyond two, are encompassing the additives recited in the claims from which these claims respectively depend, namely claims 2 and 5, and the meaning of “are used” is vague and indefinite (used to produce additional aqueous chemical solutions beyond those recited in claims 1, 2 and 5?).
In each of claims 12 and 15 “a catalyst in cooperation with the third piping”) is vague and indefinite as to how the presence of catalyst is functionally or structurally related to the third piping.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al patent 5,960,808 (Ferguson) in view of Childers et al PGPUBS Document US 2005/0084411 (Childers) and Lawryshyn et al PGPUBS Document US PGPUBS Document US 2016/0376166 (Lawryshyn). For independent claims 1, 8 and 13, Ferguson discloses:
A method of dosing a water stream with an aqueous chemical additive to produce a desired additive concentration in an aqueous chemical solution, the method comprising the steps of
a)    providing a pressurized stream of raw, untreated water 10 at a flow rate and determining a conductivity of the water in the stream (column 4, lines 37-41),
b)    dosing the water stream with an aqueous chemical additive in feeder unit 26 at a dosing rate to obtain an aqueous chemical solution (column 4, line 60-column 5, line 2), passing through conduits 30 and 34 (column 5, lines 24-32), the dosing causing the water to have an increased conductivity (column 4, line 60-column 5, line 2), 
determining a conductivity of the aqueous chemical solution with conductivity probe 42 , and subtracting the determined conductivity of the untreated water stream, determined with conductivity probe 38, from the determined conductivity of the aqueous chemical solution to obtain the conductivity of the aqueous chemical additive, wherein a known conductivity of the aqueous chemical additive yields a desired additive 
c)    adjusting (i) the dosing rate of the aqueous chemical additive or (ii) the flow rate of the water stream to cause the determined conductivity of the aqueous chemical solution to approximate the known conductivity of the aqueous chemical additive (column 6, lines 31-67), 
Ferguson is silent as to whether such method achieves an objective of consistently obtaining the desired additive concentration in the aqueous chemical solution. However, Lawryshyn teaches a water treatment process and apparatus, in which dosing of treatment agents [0002] are controlled with the aid of a plurality of inter-related sensors of raw and treated water streams, including conductivity and flow rate sensors, based on deviation from determined desired set points [0024], in order to obtain more accurate control of treatment agent dosing so as to optimize water purity and consumption of agent chemicals as determined that both raw water flow rate and initial raw water quality impact the amounts of treatment chemicals required (Abstract, paragraphs [0023, 0025, 0034, 0038-0043, 0073-0079, 0135-0138, 0184] .
 Also, Childers teaches to maintain a substantially consistent concentration of water treatment chemicals through dosing of chemicals based on monitoring of flow rates of raw and treated water streams (Abstract, paragraphs [0013, 0015-0019, 0033-0036]. 
Thus, it would have been obvious to one of ordinary skill in the art of water treatment by utilizing dosing of water treatment chemicals, to have augmented the process control of Ferguson, by correlating monitored raw and treated water flow rates 
For the independent apparatus claims 8 and 13, Ferguson also discloses:
a)    piping having an inlet for introducing a water stream 10 and an outlet for exiting an aqueous chemical solution 34;
b)    a flow regulator in the piping to control the flow rate of the water stream into the piping (pressure regulator 70 or valve 14, column 4, lines 43-51);
c)    a first conductivity probe 38 in the piping to measure a conductivity of the water stream entering the piping inlet;
d)    a source of an aqueous chemical additive 26 and a first pump 66 for dosing the aqueous chemical additive into the water stream downstream from the first conductivity probe to produce an aqueous chemical solution (column 4, line 61-column 5, line 10), wherein a known conductivity for the aqueous chemical additive yields a desired additive concentration in the aqueous chemical solution (column 5, line 45-column 6, line 30);
e)    a second conductivity probe 42 in the piping to measure a conductivity of the aqueous chemical solution; and

the controller also configured to (i) adjust the dosing rate of the aqueous chemical additive by adjusting the first pump or (ii) adjust the flow rate of the water stream by adjusting the flow regulator 14, to cause the determined conductivity of the aqueous chemical solution to approximate the known conductivity of the aqueous chemical additive (column 6, lines 45-67). 
Again, Ferguson is silent as to whether such method achieves an objective of consistently obtaining the desired additive concentration in the aqueous chemical solution. 
Lawryshyn teaches a water treatment process and apparatus, in which dosing of treatment agents [0002] are controlled with the aid of a plurality of inter-related sensors of raw and treated water streams, including conductivity and flow rate sensors, based on deviation from determined desired set points [0024], in order to obtain more accurate control of treatment agent dosing so as to optimize water purity and consumption of agent chemicals as determined that both raw water flow rate and initial raw water quality impact the amounts of treatment chemicals required (Abstract, paragraphs [0023, 0025, 0034, 0038-0043, 0073-0079, 0135-0138, 0184] .
 Also, Childers teaches to maintain a substantially consistent concentration of water treatment chemicals through dosing of chemicals based on monitoring of flow rates of raw and treated water streams (Abstract, paragraphs [0013, 0015-0019, 0033-0036]. 

Lawryshyn teaches fluid treatment zones being connected in series and/or in parallel, thus necessarily providing second and further aqueous chemical additives and resulting aqueous chemical solutions [0121, 0122, 0127 and particularly 0148], and also suggests additional sensors or measurement points to determine conductivities and conductivity differences throughout the zones at [0138, 0169, 0170-0181, 0253] for claims 2, 3, 5, 6, 9, 11 and 14.
Claims 4, 7, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al patent 5,960,808 (Ferguson) in view of Childers et al PGPUBS Document US 2005/0084411 (Childers) and Lawryshyn et al PGPUBS Document US 2016/ PGPUBS Document US 2016/0376166 (Lawryshyn) , as applied to claims 1-3, 5, 6, 8, 9, 11, 13 and 14 above, and further in view of von Rege et al PGPUBS Document US 2018/0179058 (von Rege). Ferguson teaches chemical additives or mixtures of chemical additives being provided including sodium chlorite or hypochlorite and inorganic acids suggesting sulfuric acid, so as to produce aqueous . 
 It would have been further obvious to one of ordinary skill in the water treatment arts to have further modified the method and apparatus of Ferguson as modified in view of Childers and Lawryshyn, to have added a source of catalytic activating material, which the mixture passes through during the forming of the aqueous chemical solution, in order to more quickly form a concentrated chlorine dioxide aqueous solution, thus requiring less residence time, or faster production of sterilizing or disinfecting agent.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/01/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778